Hall, Justice,
dissenting.
Unfortunately, this court has interpreted the term "places of religious worship” to be as broad as the plan of salvation. Roberts v. Atlanta Baptist Assn., 240 Ga. 503 (1978). I do not agree with this almost totally undiscriminating definition.
Under constitutional authorization, the General Assembly has exempted "places of religious worship” from taxation, Code Ann. § 2-5404 and Code Ann. § 92-201. The definition of the term is a question of law for the court rather than a question of fact for the jury.
I agree that the property need not contain a building. A group should be able to select a site of reasonable size to worship according to the religion of their choice. But I cannot agree that the term can cover tens, hundreds or thousands of acres of improved or unimproved land.
Under the rationale of Roberts and this case, if the celebrants conduct roving homage to the deity over the entire tract during some part of the tax year, the entire tract is a place of religious worship. Unless some corrective action is taken by the General Assembly of Georgia, "places of religious worship” will soon cover a *5considerable percentage of the property within the territorial boundaries of the State of Georgia.